DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to the preliminary amendment filed on August 15, 2022. Claim 1 has been canceled by the applicant.  Newly added claims 2-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,734,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches the instant claims as follows:
As per claim 2: 
The patent claim 16 teaches [cited as line numbers in parentheses] a memory module comprising: first, second, third, and fourth memory devices each having a data port and a command port [claim 14, lines 6-11, first to fourth set memory devices]; and a configurable command buffer supporting a first configuration and a second configuration, the configurable command buffer having: first, second, third, and fourth memory-device command interfaces each connected the command port of a respective one of the first, second, third, and fourth memory devices [claim 14, lines 12-17]; and first, second, third, and fourth module command interfaces [claim 14, lines 8 and 23-24 and claim 16, lines 1-3] ; wherein the configurable command buffer: in the first configuration directs commands from the first, second, third, and fourth module command interfaces to respective ones of the first, second, third, and fourth memory-device command interfaces; and in the second configuration directs the commands from the second module command interfaces to the first and second memory-device command interfaces and from the third module command interface to the third and fourth memory-device command interfaces [claim 14, lines 23-31 and claim 16, lines 1-8].
The patent claim 16 teaches all of the limitations of instant claim 2.  Accordingly, the instant claim 2 is anticipated by the patent claim 16.
For claims 3-20:
Similarly to claim 2, the claimed limitations in the instant claims can also be founded in the patent claims 1-17.
Allowable Subject Matter
Claims 2-20 would be allowable when a terminal disclaimer is filed to overcome the above-mentioned obvious-type double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ware et al., US 2009/0164677 teaches memory modules that can be reconfigured to store data with different bits widths [see para. 0031].
Perego et al., US 2014/0293671, teaches memory module with reconfigurable data widths [see the abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137